t c no united_states tax_court state farm mutual automobile insurance_company and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p filed a motion pursuant to rule to redetermine interest on overpayment the issue raised in p’s motion is whether accrued interest on p’s overpayment as of date is subject_to the regular rate of interest or the lower rate of interest provided by sec_6621 i r c beginning on date the gatt rate r’s position that the gatt rate applies was previously sustained by the court of federal claims and the court_of_appeals_for_the_federal_circuit in 384_f3d_1307 fed cir affg in part and remanding in part 56_fedclaims_488 see also exxon mobil corp v commissioner t c the parties also dispute whether any portion of the overpayment remains subject_to the dollar_figure threshold as provided in sec_6621 i r c held we hold that the gatt rate applies to the accrued interest owed p as of date held further the entire overpayment_of_tax remaining is subject_to the gatt rate since an amount in excess of the dollar_figure threshold was refunded to p on the due_date of p’s return for the taxable_year in question jerome b libin james v heffernan and mary e monahan for petitioner robert morrison and jan e lamartine for respondent opinion goeke judge before us is petitioner’s motion under rule seeking a higher rate of interest on petitioner’s overpayment the difference between petitioner’s interest computation method and respondent’s method stems from a difference of view regarding the effect of a amendment to sec_6621 the so-called gatt amendment that amendment reduced the rate of overpayment interest applicable to that portion of a corporate tax overpayment that exceeds dollar_figure for purposes of determining interest after date because we hold that the reduced_rate of interest effective after date applies to interest accrued on petitioner’s overpayment as of that date petitioner’s motion will be denied 1rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all section references are to the internal_revenue_code as amended background respondent issued a notice_of_deficiency with respect to petitioner’s taxable_year petitioner filed a petition and alleged that it had made an overpayment_of_tax for in the amount of dollar_figure on date this court held that petitioner had made such an overpayment for 119_tc_342 affd 105_fedappx_67 7th cir the court_of_appeals for the seventh circuit affirmed this court’s decision on date no petition for certiorari was filed by or on behalf of petitioner and the decision of this court became final on date see sec_7481 on date respondent issued two checks aggregating dollar_figure payable to petitioner the checks ostensibly covered the amount of petitioner’s overpayment plus statutory interest thereon petitioner was furnished with a copy of respondent’s computations supporting the total amount of the checks in its motion petitioner takes issue with respondent’s computation of the overpayment interest payable to petitioner because respondent computes interest using a reduced_rate set forth in sec_6621 which is commonly referred to as the gatt rate after in compounding the interest that had accrued prior to petitioner asserts the regular rate of interest should continue to apply to the previously accrued interest after date as computed by petitioner the overpayment interest that should have been paid to petitioner is dollar_figure which is dollar_figure greater than the dollar_figure computed by respondent as the interest payable respondent’s position which was successfully asserted in 384_f3d_1307 fed cir affg in part and remanding in part 56_fedclaims_488 is that the lower gatt rate should be applied as of date in calculating the compound interest on any previously accrued interest attributable to that portion of an overpayment in excess of dollar_figure such interest would have been compounded at the regular corporate overpayment rate up to that date petitioner timely filed a motion pursuant to sec_7481 and rule for a redetermination of the interest owed to it on 2the gatt amendment was enacted by the uruguay round agreements act publaw_103_465 sec 108_stat_4809 the amendment was adopted as a revenue raiser in connection with the general agreement on tariffs and trade gatt interest computed pursuant to the amendment is generally referred to as gatt interest and the revised interest rate as the gatt rate the overpayment_of_tax previously determined by this court with respect to its taxable_year and the parties have filed memoranda on the issue raised petitioner also disputes that dollar_figure of the overpayment due on the effective date should receive the regular rate of interest rather than the gatt rate respondent counters that the refunding of more than dollar_figure of the original overpayment on the due_date of petitioner’s return relieves the need for any further application of the dollar_figure threshold in sec_6621 discussion interest on overpayments is authorized by sec_6611 at the rate established in sec_6621 sec_6622 requires that the overpayment interest be compounded daily the issue before us concerns whether the gatt rate change in corporate overpayment interest applies in computing interest on the interest accrued before the effective date this change results in percent less interest after date the following sentence was added to sec_6621 by the uruguay round agreements act publaw_103_465 sec a 108_stat_5001 to the extent that an overpayment_of_tax by a corporation for any taxable_period as defined in subsection c exceeds dollar_figure subparagraph b shall be applied by substituting percentage_point for percentage points the effective date of this change is described in the uruguay round agreements act sec b stat b effective date -- the amendment made by this section shall apply for purposes of determining interest for periods after date sec_6621 effective after date provides as follows sec_6621 determination of rate of interest a general_rule -- overpayment rate --the overpayment rate established under this section shall be the sum of a the federal_short-term_rate determined under subsection b plus b percentage points percentage points in the case of a corporation to the extent that an overpayment_of_tax by a corporation for any taxable_period as defined in subsection c applied by substituting overpayment for underpayment exceeds dollar_figure subparagraph b shall be applied by substituting percentage_point for percentage points by virtue of its placement in sec_6621 and the effective date description this was a change in the rate of interest petitioner maintains the scope of this change was limited to the overpayment itself not the interest on accrued interest in addressing this question we first examine the precedent in the court_of_appeals_for_the_federal_circuit the general electric case in gen elec co v united_states supra the entire amount of the taxpayer’s general electric’s overpayment of dollar_figure million had been refunded or credited in but dollar_figure of accrued interest on the overpayment was not credited and remained unpaid until the taxpayer’s position was that the unpaid interest should continue to be compounded at the regular rate until paid the united_states argued that as of date the gatt rate replaced the regular rate for purposes of compounding interest the court of federal claims held that the full amount of general electric’s pre-1995 accrued interest was subject_to the gatt rate as of date gen elec co v united_states fed ct the court_of_appeals_for_the_federal_circuit affirmed the primary holding but remanded the case for a determination whether the taxpayer was entitled to any additional interest at the regular rate after date on the interest that had accrued prior to date on the first dollar_figure of its overpayment gen elec co v united_states f 3d pincite the court_of_appeals_for_the_federal_circuit initially addressed the meaning of the term overpayment as follows we agree with ge and the trial_court that the term overpayment as used in the internal_revenue_code does not ordinarily include interest that is earned on the overpayment we do not agree with ge however that the statutory provision that preserves the regular_interest rate for small corporate overpayments of dollar_figure or less should be interpreted to mean that the interest on very large overpayments should accrue interest at the rate congress reserved for small overpayments we think it highly unlikely that congress intended the exception to the gatt rate for small overpayments to have such dramatic potential consequences for overpayments vastly larger than the modest overpayments of dollar_figure or less that are eligible for the regular rate emphasis supplied id pincite1 after noting that sec_6611 authorizes the allowance of interest on any ‘overpayment’ and that sec_6611 dictates that interest shall be paid ‘at the overpayment rate established under sec_6621’ id pincite the court_of_appeals_for_the_federal_circuit stated that because sec_6611 and sec_6621 are integrally related the term ‘overpayment’ must mean the same thing in the two sections gen elec co v united_states supra pincite this led the court to conclude that sec_6611 requires us to reject ge’s theory of the case id pincite2 as we shall discuss petitioner believes this analysis by the court_of_appeals_for_the_federal_circuit is flawed because overpayment does not include interest compounded under sec_6622 petitioner challenges the holding of the court_of_appeals_for_the_federal_circuit by arguing that the phrase overpayment_of_tax in sec_6621 limits the scope of the change in corporate interest rates to the overpayment itself thus allowing accrued interest on the overpayment to continue to receive the regular_interest rate which is alway sec_1 percent higher the role of the phrase overpayment_of_tax is central to this dispute we find the phrase in question is a device to describe the occasion when the gatt rate is triggered for all interest computational purposes including compounding under sec_6622 we do not read the phrase overpayment_of_tax as a limitation on the scope of the applicability of the changed rate once triggered given the role of sec_6621 in the statutory scheme for interest we must reject petitioner’s construction the role of sec_6621 is to set interest rates which are not constant but may change quarterly sec_6621 sec_301_6621-1 proced admin regs the gatt rate change is described in public law as a change for purposes of determining interest after date uruguay round agreements act sec 108_stat_5001 this change from the regular rate applies on its face to all applications of interest after date in situations when the gatt rate is triggered the language added to sec_6621 triggers a change in interest rate sec_6611 sec_6621 and sec_6622 constitute the statutory scheme to authorize interest on overpayments set the rate of interest and provide for the method of computation respectively each section has a distinct role in an integrated scheme for overpayment interest petitioner would read the sections in isolation to separate the overpayment from the accrued interest this reading would have sec_6621 accomplish more than simply set the interest rate we do not interpret the change to sec_6621 to bifurcate the interest rate for compounding from the overpayment interest rate further the legislative_history of the change and the description of the effective date in section b of the uruguay round agreements act do not support petitioner’s interpretation both the legislative_history accompanying the amendment and the effective date language discuss a change in the rate of interest without distinguishing between the rate paid on an overpayment and the rate compounded the legislative_history does not state that the rate was meant to be bifurcated between interest on the overpayment itself and interest on accrued interest we find that the importance of such a distinction leads to the conclusion that the omission was intentional this conclusion is supported by exxon mobil corp v commissioner t c __ slip op pincite filed today finding that a bifurcation in the interest to be paid on 3see s rept pincite the outlay reductions in title vii derive from reducing the interest rate with respect to large corporate tax overpayments emphasis added the language in the effective date was discussed previously the tax overpayment itself and the interest to be paid on interest is not found in the statute petitioner further challenges the court_of_appeals for the federal circuit’s position that sec_6611 authorizes the payment of interest by explaining that only simple interest was paid before sec_6622 became law interest on interest is a function of the compounding provided by sec_6622 however the interest that is compounded originates as the interest authorized by sec_6611 on an overpayment and the rate of both is set by sec_6621 one common component of the interest rate applicable to all overpayments is the federal_short-term_rate sec_6621 the federal_short-term_rate used in sec_6621 is redetermined on a quarterly basis sec_6621 a fluctuation in the federal_short-term_rate affects the rate applicable to corporate overpayments under both sec_6611 and sec_6622 similarly there is no logical reason that requires a different result regarding the gatt rate change effective after date petitioner points to the refund estimates prepared for congress at the time the gatt rate was adopted to support its position petitioner asserts that in these estimates accrued interest was not subject_to the lower gatt rate petitioner also argues that respondent initially applied the gatt rate only to the overpayment not the accrued interest and now respondent has changed his practice while both these circumstances may evidence confusion about how the change would be implemented we do not find that either point overcomes the logical meaning of the statutory language itself the remaining issue is whether the dollar_figure threshold is to be applied to the highest total overpayment that previously existed or the amount at the effective date of the statutory change much of the controversy in 384_f3d_1307 fed cir centered on the question whether the term overpayment as used in sec_6621 referred to a single cumulative amount for a particular taxable_year the amount by which the tax paid for the year exceeded the tax_liability for the year before any credits or refunds or referred instead to the amount owed to the taxpayer at a particular point in time eg the amount of any excess tax paid for a year that remained unrefunded and uncredited on date although the two amounts could be the same in any given case the issue was important in gen elec co because the single cumulative amount of its overpayment had been fully refunded or credited before date and the only amount owed to it on that date was previously accrued interest which the parties agreed was not part of the overpayment as that term is used in sec_6621 for purposes of defining the dollar_figure threshold the taxpayer argued since there was no overpayment on date its overpayment was less than dollar_figure and the regular rate applied under sec_6621 the court_of_appeals_for_the_federal_circuit agreed with the court of federal claims that the term overpayment as used in sec_6621 refers to a single cumulative amount not to whatever amount of overpayment may be owed to the taxpayer at a particular point in time this point is important in the present case regarding the second issue raised by petitioner’s motion whether despite the prior refund dollar_figure of the overpayment due on the effective date should receive the regular rate of interest rather than the gatt rate we agree with the analysis of the court_of_appeals_for_the_federal_circuit which requires that the threshold is met based on the cumulative overpayment amount for the taxable_year not the specific amount remaining at the effective date after credits had been previously provided gen elec co v united_states f 3d pincite9 accordingly we will deny both aspects of 4the court_of_appeals_for_the_federal_circuit stated that we agree with the trial court’s analysis that the amount of a tax overpayment once established is fixed and does not vary as the government makes refunds or credits 384_f3d_1307 fed cir affg in part and remanding in part 56_fedclaims_488 5since there was never any accrued interest on the first dollar_figure of petitioner’s overpayment we are not faced with the allocation issue that required a remand by the court_of_appeals continued petitioner’s motion to reflect the foregoing an appropriate order will be issued continued for the federal_circuit in gen elec co v united_states supra
